Citation Nr: 1400014	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-15 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for right knee medial meniscus tear and pes bursitis, prior to September 8, 2010.

2.  Entitlement to a higher initial rating, greater than 10 percent for right knee medial meniscus tear and pes bursitis since September 8, 2010.

3.  Entitlement to a compensable initial rating, for a left knee sprain, prior to September 8, 2010.

4.  Entitlement to a higher initial rating, greater than 10 percent for a left knee sprain since September 8, 2010.

5.  Entitlement to a compensable initial rating, for a right wrist sprain, prior to September 8, 2010.

6.  Entitlement to a higher initial rating, greater than 10 percent for a right wrist sprain since September 8, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1979 to September 1984 and from June 2006 to November 2006.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection and assigned noncompensable ratings for the knees and right wrist.  The Veteran appealed the initial ratings assigned in this decision, and in a decision of March 2012, the RO granted 10 percent initial ratings for a portion of the rating period on appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held in San Antonio, Texas in September 2013.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system.  The documents within the system do not include any non-duplicative materials pertinent to the present appeal.


FINDINGS OF FACT

1.  Throughout the initial rating period on appeal, right knee medial meniscus tear and pes bursitis has been productive of instability with locking, but no functional limitation of motion.

2.  Throughout the initial rating period on appeal, left knee sprain has been productive of instability with locking, but no functional limitation of motion.

3.  For the period prior to September 8, 2010, the right wrist sprain resulted in tenderness and slight limitation of motion that improved with stretching with no functional loss.  

4.  Since September 8, 2010, a right wrist sprain has been productive of pain and weakness, with some limitation of motion.  The wrist joint has not been ankylosed.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but not higher, for right knee medial meniscus tear and pes bursitis have been met throughout the initial rating period on appeal, beginning December 1, 2006.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5257 (2013).

2.  The criteria for an initial rating of 10 percent, but not higher, for a left knee sprain have been met throughout the initial rating period on appeal, beginning December 1, 2006.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5257 (2013).

3.  The criteria for an initial compensable rating for a right wrist sprain have not been met or more nearly approximated at any time during period prior to September 8, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5215 (2013).

4.  The criteria for a rating in excess of 10 percent for a right wrist sprain have not been met or more nearly approximated at any time since September 8, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5215 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings, Generally

In the October 2007 decision on appeal, the Veteran was awarded service connection for left and right knee disabilities as well as a right wrist disability, and noncompensable (i.e. zero percent) evaluations were assigned effective December 1, 2006.  In a subsequent, May 2012 decision, 10 percent ratings were assigned for all three disabilities, effective September 8, 2010.  The Veteran contends that he is entitled to higher ratings throughout the periods on appeal, beginning December 1, 2006.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Ratings for the Knees, Prior to September 8, 2010

The Veteran's knee disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5257.  Under this Code, a 10 percent rating is assigned on evidence of slight recurrent subluxation or lateral instability of the knee; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  The Board notes that the words "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).  Where warranted by the evidence, separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97. 

The Board finds that prior to September 8, 2010, both of the Veteran's knees were 10 percent disabling.  Specifically, prior to that date, the record shows evidence of slight, but not moderate instability, and no loss of range of motion.  On VA examination in August 2007, the Veteran reported symptoms including pain, "giving way sporadically and locking usually when getting up from a kneeling position."  The examiner opined that the Veteran's functional impairments as a result of his bilateral knee disabilities included difficulty kneeling and walking up flights of stairs.  The Veteran had no limitation of motion, nor was range of motion additionally functionally limited due to pain, weakness, fatigue, lack endurance or incoordination following repetitive use testing.  The examiner stated that there was no locking, genu recurvatum or crepitus, and that stability testing was within normal limits.  Nonetheless, the Veteran's lay reports of locking and instability (described as "giving way") are competent as these are symptoms which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's endorsements to be more probative than the findings of the VA examiner, to the extent that the Veteran has indicated such symptoms typically occur when ascending stairs or after prolonged kneeling - and neither of these circumstances were reportedly observed during his VA examination in 2007.

A rating in excess of 10 percent is not warranted under DC 5257, as the Veteran has described only slight symptomatology, illustrated by locking and giving way only when rising from a kneeling position and when using stairs.  The Board does not find that such limited symptoms amount to "moderate" instability as contemplated by DC 5257. 

Ratings for the Knees, Since September 8, 2010

Throughout the rating periods on appeal, the Veteran's primary complaints associated with the knees have been pain and instability - especially when climbing stairs.  To treat the pain, the Veteran has been undergoing injections of corticosteroids.

Again, the Veteran's knees are currently each rated 10 percent disabling for slight recurrent subluxation or lateral instability under DC 5257.  In order for a higher rating to be assigned, the evidence must show moderate recurrent subluxation or lateral instability.  During his 2013 hearing before the undersigned, the Veteran indicated that his knee symptoms became worse beginning in 2010.  However, there is no evidence of record that such worsening resulted in symptoms warranting a greater than 10 percent evaluation under any of the potentially applicable Diagnostic Codes.

VA examination in September 2010, VA treatment records, and the Veteran's own testimony and statements show that his knees have not been ankylosed (DC 5256), and although there is evidence of locking, it is not associated with dislocated semilunar cartilage (DC 5258).  The Veteran's ranges of motion of the knee have been painful, but flexion has been to 135 degrees in the right knee, and 140 in the left knee, with extension to zero degrees in both knees.  In order for a rating of greater than 10 percent for limitation of motion, there must be evidence of flexion functionally limited to 30 degrees (DC 5260) or extension functionally limited to 15 degrees (DC 5261).  X-ray imaging on VA examination showed that the right knee was normal, but the left knee had mildly abnormal patellar mechanics.  Left knee radiographic imaging results are read in the context of a March 2009 Magnetic Resonance Imaging study which showed that there was no internal derangement.  In total, these findings confirm that there is no evidence of tibia and fibula impairment, and thus a rating under DC 5262 is also not warranted. 

When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Here, however, x-ray findings confirm that the Veteran's knees are without arthritis, and thus separate ratings for painful motion of one or both knees are not warranted at any time during the periods on appeal.

Accordingly, the Board concludes that the Veteran's knees disabilities have been 10 percent disabling throughout the initial periods on appeal, beginning December 1, 2006.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Ratings for the Right Wrist, Prior to September 8, 2010

The Veteran's right wrist disability is rated under 38 C.F.R. § 4.71a, DC 5215, which provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling, and limitation of dorsiflexion to less than 15 degrees is also rated 10 percent disabling.  38 C.F.R. § 4.71a.  In order for a rating of greater than 10 percent, the evidence must show at least favorable ankylosis of the wrist, which is rated at greater than 10 percent under DC 5214.  Generally, normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I.

The Board finds that at no time prior to September 8, 2010 was the Veteran's right wrist compensably disabling.  Prior to September 8, 2010, the record shows that the Veteran's primary wrist symptoms, as documented in his August 2007 VA examination, included weakness when holding objects, lack of gripping endurance, and fatigability when holding objects.  These symptoms are consistent with the Veteran's testimony during his hearing before the undersigned in which he reported a history of difficulty maintaining a strong grip on surgical tools while working as a technician in a VA medical facility.  VA examination further revealed tenderness with dorsiflexion to 70 degrees and palmar flexion to 80 degrees, and joint function of the wrist was not additionally functionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-ray findings were within normal limits.  In February 2009 the Veteran reported crepitus and snapping with intermittent swelling of the wrist.  While treatment records reflect that the Veteran's wrist was painful during this period, motion was not limited at any time and in May 2009 he reported that "wrist pain with lifting and [range of motion] goes away after stretching."  Thus, because the wrist was not ankylosed, and range of motion has not been limited in dorsiflexion or palmar flexion, a compensable rating is not warranted under DCs 5215 or 5214.  Furthermore, as x-ray evidence confirms that the Veteran does not have arthritis, a compensable rating under DC 5003 cannot be assigned.

Ratings for the Right Wrist, Since to September 8, 2010

The Board finds that at no time since September 8, 2010 has the Veteran's right wrist warranted a rating of greater than 10 percent.  Since September 8, 2010, the Veteran's primary wrist symptoms have continued to be limited to pain and weakness, and during his hearing before the undersigned the Veteran testified that he has not experienced any limitation of motion in his wrist.  Nonetheless, the Veteran stated that he was forced to take a new, and lower paying, job due to wrist weakness.  On VA examination in September 2010, the Veteran's wrist motion was in fact limited to 60 degrees of dorsiflexion and 60 degrees of palmer flexion.  Motion was not further functionally limited on repetition due to pain, weakness, fatigue, lack of endurance, or incoordination.  The examiner confirmed objective observations of tenderness, popping and loss of motion, and radiology showed preserved soft tissue and joint spaces, and the bones were without fracture or dislocation.

Given the foregoing, at no time was the Veteran's right wrist ankylosed, and thus a rating of greater than 10 percent is not warranted.  See 38 C.F.R. § 4.71a, DC 5214.  The Board has considered the Veteran's numerous complaints, particularly with regard to weakness.  Nonetheless, the criteria for a rating of higher than 10 percent have not been met.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has also considered whether referral for extraschedular ratings is warranted for the service-connected wrist and knee disabilities currently under consideration.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here the schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disabilities on the bases of limited motion, to include as due to pain, weakness, fatigability, etc., and joint instability.  Thus, the demonstrated manifestations - namely weakness, joint instability, and some limited range of motion - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate.  In this case, the evidence adequately reflects the Veterans wrist and knee symptoms.  Further, the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442 ; see also 38 C.F.R. § 4.21 (2013).  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's current claims on appeal, and referral for consideration of extra-schedular evaluations is not warranted.

Finally, the record reflects that the Veteran's wrist, though not his knees, has had some occupational impact.  Nonetheless, the Veteran is still employed and neither the Veteran, nor the record, has raised the matter of entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


Duties to Notify and Assist

The Veteran's appeals arise from appeals of initial evaluations following grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.  Nonetheless, in a hearing before the undersigned, the presiding Acting Veterans Law Judge clarified the issues on appeal and discussed the types of potentially relevant evidence that the Veteran may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

During his September 2013 hearing before the undersigned, the Veteran testified that VA had sent him to a "physical therapist on the outside" for three weeks of treatment referable to the right knee.  The claims file does not include records of any physical therapy treatment.  The Board finds that VA has nonetheless satisfied its duty to assist.  In this case, entitlement to a higher rating for the Veteran's right knee disability is predicated on the presence of limitation of motion of the right knee.  See 38 C.F.R. § 4.71a (2013).  Here, the evidence shows, and the Veteran has testified to the fact, that he does not have limitation of motion of the right knee.  Thus, as the evidence of record is sufficient to rate the right knee, remanding for additional development would unduly delay the adjudication of the claim.  The Board also notes that the Veteran has been notified of the need to submit evidence in support of his claims, including in letters of February 2007 and May 2012.  Yet not until his hearing before the undersigned did the Veteran first reference physical therapy at a private facility.  VA's duty to assist is not boundless.  The Veteran has failed on numerous occasions to identify this evidence, and the Board finds that to conduct additional development regarding three weeks of physical therapy, during an appeal period which spans nearly seven years, would serve only to delay the adjudication of the appeal with no benefit to the Veteran. 

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in August 2007 and September 2010 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the VA examiners were not provided the Veteran's claims file for review, accurate histories were elicited from the Veteran regarding his knees and wrist.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.

ORDER

An initial rating of 10 percent, but not higher, for right knee medial meniscus tear and pes bursitis is granted.

An initial rating of 10 percent, but not higher, for a left knee sprain is granted.

An initial compensable rating, prior to September 8, 2010 for a right wrist sprain is denied.

For the period since September 8, 2010, a rating in excess of 10 percent for a right wrist sprain is denied.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


